              Case 1:18-cv-00391-SAB Document 53 Filed 07/07/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     TAYLOR GAMINO,                                      Case No. 1:18-cv-00391-SAB
10
                    Plaintiff,                           ORDER DIRECTING CLERK OF COURT
11                                                       TO CLOSE CASE AND ADJUST THE
             v.                                          DOCKET TO REFLECT VOLUNTARY
12                                                       DISMISSAL PURSUANT TO RULE 41(a)
     YOSEMITE COMMUNITY COLLEGE                          OF THE FEDERAL RULES OF CIVIL
13   DISTRICT, et al.,                                   PROCEDURE

14                  Defendants.                          (ECF No. 52)

15

16          On July 6, 2020, a stipulation was filed dismissing this action with prejudice and with

17 each party to bear its own costs and fees. (ECF No. 52.) In light of the stipulation of the parties,

18 this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111

19 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an award of

20 costs or attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      July 7, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                     1
